Exhibit 10.22

CHANGE IN TERMS AGREEMENT

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$5,600,000.00

03-15-2017

09-15-2019

0000000026

256626

1060899123

NFR12

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

UQM PROPERTIES, INC.

Lender:

BANK OF THE WEST

 

4120 SPECIALTY PL

 

SME BBC Northern Front Range #21193

 

LONGMONT, CO   80504

 

12000 North Washington

 

 

 

Thornton, CO  80241

--------------------------------------------------------------------------------

 

Principal Amount: $5,600,000.00

Date of Agreement:  March 11, 2019

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

Promissory Note dated March 15, 2017 in the original principal amount of
$5,600,000.00.

 

DESCRIPTION OF COLLATERAL.

 

An Assignment of Rents dated March 15, 2017 and a Deed of Trust dated March 15,
2017.

 

DESCRIPTION OF CHANGE IN TERMS.

 

1.    Extension of Maturity Date. Consistent with our existing periodic payment
arrangement, the Maturity Date of the Promissory Note shall be extended to
September 15, 2019.

 

2.    Conditions Precedent. As a condition precedent to the effectiveness of
this Change in Terms Agreement, Borrower agrees to pay Lender an Origination Fee
of $14,000.00 due at signing and $14,000.00 due June 30, 2019, and an Appraisal
Fee of $4,120.00 to be paid in cash.

 

3.    Conditions Precedent.   As a condition precedent to the effectiveness of
this Change in Terms Agreement, Borrower agrees to pay a fee of

$200.00, to be paid in cash to Homestead Title.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s). It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement Is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

 

 

 

UQM PROPERTIES, INC.

 

 

 

 

By:

/s/ DAVID I. ROSENTHAL

 

 

DAVID I. ROSENTHAL, Chief Financial Officer/ 

 

 

Treasurer/ Secretary of UQM PROPERTIES, INC.

 

 







--------------------------------------------------------------------------------

 



CHANGE IN TERMS

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

 

03-15-2017

 

MASTER

256626

1060899123

NFR12

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

UQM PROPERTIES, INC.

Lender:

BANK OF THE WEST

 

4120 SPECIALTY PL

 

SME BBC Northern Front Range #21193

 

LONGMONT, CO 80504

 

12000 North Washington

 

 

 

Thornton, CO  80241

--------------------------------------------------------------------------------

 

Date of Agreement: March 11, 2019

 

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

For existing Indebtedness, refer to the definition of "Note" In the Business
Loan Agreement (Master) dated March 15, 2017.

 

DESCRIPTION OF CHANGE IN TERMS.

 

1.    The heading captioned "Prohibition on Leasing to Marijuana Related
Businesses" is hereby added to the Business Loan Agreement (Master) under the
section headed NEGATIVE COVENANTS as follows:

 

Prohibition on Leasing to Marijuana Related Businesses. During the life of the
Loan, Borrower shall not lease space to any business engaged in any activity
that is illegal under federal, state or local law, including, without limitation
a marijuana-related business. For purposes hereof, a “marijuana-related
business” means any business that (i) grows, produces, processes, distributes or
sells marijuana or marijuana  products, edibles or derivatives (collectively,
“marijuana"), regardless of the amount of such activity; (ii) derived any of its
gross revenue for the previous year or projects to derive any of its gross
revenue for the next year from sales to any business described In subparts (i),
(ii) or (iii) of this subsection or otherwise could reasonably be determined to
support the use, growth, enhancement or other development of marijuana,
including the provision of services or the selling of goods that may be used
directly or indirectly in any such business or in the use or consumption of
marijuana; and (iii) a business that grows, produces, processes, distributes or
sells products purportedly made from hemp, unless the business can demonstrate
that its hemp-related business activities and products are legal under federal
and state law.

 

2.    The heading captioned "Sale or Transfer of Ownership Interests of a
Guarantor" is hereby added to the Business Loan Agreement (Master) under the
section headed DEFAULT as follows:

 

Sale or Transfer of Ownership Interests of a Guarantor. The direct or indirect
sale or other transfer of more than 25%  in the aggregate of the shares of any
stock of Guarantor, if a corporation, of the membership interests of Guarantor,
if a limited liability company, of the partnership interests of Guarantor, if a
partnership, or of any other ownership interests of Guarantor, or a change in
the trust beneficiaries of Guarantor, if trustee(s) of a trust, or entering into
any agreement for such sale or other transfer or change in trust beneficiaries
made without Lender's prior written consent. To the extent of any conflict
between this subsection and the subsection headed Change of Ownership, this
subsection shall control.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
Is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL OF THE
PROVISIONS OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THIS AGREEMENT.

 

CHANGE IN TERMS SIGNERS: 

 

BORROWER:

 

UQM PROPERTIES, INC.

 

 

 

By:

/s/ DAVID I. ROSENTHAL

 

 

DAVID I. ROSENTHAL, Chief Financial Officer/

 

 

Treasurer/ Secretary of UQM PROPERTIES, INC.

 

 

 

 

 

 

 

LENDER:

 

 

 

 

BANK OF THE WEST

 

 

 

X

/s/ GABRIEL AREBALO

 

 

GABRIEL AREBALO, Relationship Manager 

 

 

 





--------------------------------------------------------------------------------

 



COMMERCIAL GUARANTY

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$5,600,000.00

03-15-2017

09-15-2019

 

256626

1060899123

NFR12

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

UQM PROPERTIES, INC.

Lender:

BANK OF THE WEST

 

4120 SPECIALTY PL

 

SME BBC Northern Front Range #21193

 

LONGMONT, CO 80504

 

12000 North Washington

 

 

 

Thornton, CO  80241

 

 

 

 

Guarantor:

UQM TECHNOLOGIES, INC.

 

 

 

4120 SPECIALTY PL

 

 

 

LONGMONT, CO 80504

 

 

--------------------------------------------------------------------------------

 

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower’s obligations under the Note and
the Related Documents. This is a guaranty of payment and performance and not of
collection, 50 Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness. Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents. Under this Guaranty, Guarantor's liability ls unlimited and
Guarantor's obligations are continuing.

 

INDEBTEDNESS. The word "Indebtedness" as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by Jaw, attorneys' fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower individually or collectively or
Interchangeably with others, owes or will owe Lender. "Indebtedness" includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
Indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements, other obligations, and liabilities of Borrower, and
any present or future judgments against Borrower', future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary In nature or arising from a guaranty or surety;
secured or unsecured; joint or- several or joint and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such  as
infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.

 

If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and 3ny such other unterminated guaranties.

 

CONTINUING GUARANTY. THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER, TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.

 

DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full. If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in writing. Guarantor's
written notice of revocation must be mailed to Lender, by certified mail, at
Lender's address listed above or such other place as Lender may designate in
writing. Written revocation of this Guaranty will apply only to new Indebtedness
created after actual receipt by Lender of Guarantor's written revocation. For
this purpose and without limitation, the term "new Indebtedness" does not
include the Indebtedness which at the time of notice of revocation is
contingent, unliquidated, undetermined or not due and which later becomes
absolute, liquidated, determined or due. For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the indebtedness. This Guaranty shall bind Guarantor's
estate as to the Indebtedness created both before and after Guarantor's death or
incapacity, regardless of Lender's actual notice of Guarantor's death. Subject
to the foregoing, Guarantor's executor or administrator or other legal
representative may terminate this Guaranty in the same manner ln which Guarantor
might have terminated it and with the same effect. Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty. A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty. It is anticipated that fluctuations
may occur In the aggregate amount of the Indebtedness covered by this Guaranty,
and Guarantor specifically acknowledges and agrees that reductions In the amount
of the Indebtedness, even to zero dollars ($0.00), shall not constitute a
termination of this Guaranty. This Guaranty Is binding upon Guarantor and
Guarantor's heirs, successors and assigns so long as any of the Indebtedness
remains unpaid and even though the Indebtedness may from time to time be zero
dollars ($0.00).

 

GUARANTOR'S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time: (A) prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower; (B)  to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including Increases and decreases of the rate of interest on the Indebtedness;
extensions may be repeated and may be for longer than the original loan term;
(C) to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, .fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral; (D) to release, substitute, agree not to sue, or deal with any one
or more of Borrower's sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose; (E)  to determine how, when and what
application of payments and credits Shall be made on the Indebtedness; (F) to
apply such security and direct the order or manner of sale thereof, Including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Lender in its discretion may
determine; (G) to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and (H)  to assign or transfer this Guaranty in whole
or in part.

 





--------------------------------------------------------------------------------

 

COMMERCIAL GUARANTY

 

(Continued)

Page 2

 

GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
Lender that (A) no representations or agreements of any kind have been made to
Guarantor which would limit or qualify In any way the terms of this Guaranty,
(B) this Guaranty is executed at Borrower's request and not at the request of
Lender, (C) Guarantor has full power, right -and authority to enter into this
Guaranty; (D) the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (E) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of  all  or  substantially  all  of Guarantor's assets, or
any interest therein; (F) upon Lender's request, Guarantor will provide to
Lender financial and credit information in form acceptable to Lender, and all
such financial information which currently has been, and all future financial
information which will be provided to Lender Is and will be true and correct in
all material respects and fairly present Guarantor's financial condition as of
the dates the financial information is provided; (G) no material adverse change
has occurred  in Guarantor's financial  condition since the  date of the  most
recent financial statements provided to Lender and no event has occurred
which  may materially adversely affect Guarantor's financial  condition;  (H)
 no litigation, claim, investigation, administrative proceeding or similar
action (including those for unpaid taxes)  against Guarantor is pending or
threatened; (I) Lender has made no representation to Guarantor as to the
creditworthiness of Borrower; and (J) Guarantor has established adequate means
of obtaining from Borrower on a  continuing
basis  information  regarding  Borrower's  financial  condition. Guarantor
agrees to keep adequately informed from such means of any facts, events, or
circumstances which might in any way affect Guarantor's risks under this
Guaranty, and Guarantor further agrees that, absent a request for information,
Lender shall have no obligation to disclose to Guarantor any information or
documents acquired by Lender in the course of its relationship with Borrower.

 

GUARANTOR'S WAIVERS. Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A) to continue lending money or to extend other
credit to Borrower; (8) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations;  (C)  to resort for payment or to proceed
directly or at once against any person, Including Borrower or any other
guarantor; (D) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E) to give
notice of the terms, time, and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (F) to pursue any other
remedy within Lender's power; or (G) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.

 

Guarantor also waives any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of (A) any "one action" or "anti-deficiency" law or any other
law which may prevent Lender from bringing any action, including a claim for
deficiency, against Guarantor, before or after Lender's commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (B) any election of remedies by Lender which destroys or
otherwise adversely affects Guarantor's subrogation rights or Guarantor's rights
to proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Indebtedness; (C) any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower's liability from any cause whatsoever, other than payment
in full in legal tender, of the Indebtedness; (D) any right to claim discharge
of the indebtedness on the basis of unjustified impairment of any collateral for
the Indebtedness; (E) any statute of limitations, if at any time any action or
suit brought by Lender against Guarantor Is commenced, there is outstanding
Indebtedness which is not barred by any applicable statute of limitations; or
(F) any defenses given to guarantors at law or in equity other than actual
payment and performance of the  indebtedness. If payment is made by Borrower,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower's
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.

 

Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.

 

GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees
that each of the waivers set forth above Is made with Guarantor's full knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any such
waiver is determined to be contrary to any applicable Jaw or public policy, such
waiver shall be effective only to the extent permitted by law or public policy.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Guarantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Guarantor holds
jointly with someone else and all accounts Guarantor may open In the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by Jaw. Guarantor authorizes Lender, to the
extent permitted by applicable Jaw, to hold these funds if there Is a default,
and Lender may apply the funds in these accounts to pay what Guarantor owes
under the terms of this Guaranty.

 

SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent. Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against Borrower.
In the event of insolvency and consequent liquidation of the assets of Borrower,
through bankruptcy, by an assignment for the benefit of creditors, by voluntary
liquidation, or otherwise, the assets of Borrower applicable to the payment of
the claims of both Lender and Guarantor shall be paid to Lender and shall be
first applied by Lender to the Indebtedness. Guarantor does hereby assign to
Lender all claims which it may have or acquire against Borrower or against any
assignee or trustee in bankruptcy of Borrower; provided however, that such
assignment shall be effective only for the purpose of assuring to Lender full
payment in legal tender of the Indebtedness. If Lender so requests, any notes or
credit agreements now or hereafter evidencing any debts or obligations of
Borrower to Guarantor shall be marked with a legend that the same are subject to
this Guaranty and shall be delivered to Lender. Guarantor agrees, and Lender is
hereby authorized, in the name of Guarantor, from time to time to file financing
statements and continuation statements and to execute documents and to take such
other actions as Lender deems necessary or appropriate to perfect, preserve and
enforce its rights under this Guaranty.

 

LIMITATION ON SALE OR TRANSFER OF EQUITY INTERESTS IN GUARANTOR. Guarantor
acknowledges that a material condition to Lender's agreement to the terms of the
Indebtedness, including but not limited to interest rate and repayment terms, is
the common ownership of Borrower and Guarantor. Accordingly, while this
Agreement remains in effect (including any renewal, replacement, refinancing,
restatement or other modification of this Agreement), Guarantor shall not,
without Lender's prior written  consent: 
(I)  directly  or  indirectly  sell  or otherwise transfer in the aggregate more
than 25%  of the shares of common stock of Guarantor, if
a  corporation,  of  the  membership  interests  of Guarantor, if a limited
liability company, of the partnership interests of Guarantor, if a partnership,
or of any other equitable  ownership interests of Guarantor, (ii) change the
trust beneficiaries if Guarantor Is a trustee of a trust  or (iii) enter into
any agreement for such sale or other transfer of ownership or such change in
trust beneficiary. If Lender consents to any such a sale or transfer of
ownership or change in trust beneficiaries, Lender may condition its consent
upon Borrower's agreement to modifications to the terms of the Indebtedness as
required by Lender in its sale discretion, including without limitation an
increase in the interest rate and other changes to the repayment terms of
Indebtedness.







--------------------------------------------------------------------------------

 

COMMERCIAL GUARANTY

 

(Continued)

Page 3

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Guaranty:

 

Amendments. This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth In
this Guaranty. No alteration of or amendment to this Guaranty shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.

 

Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lender's
reasonable costs and expenses, including Lender's attorneys' fees and Lender's
legal expenses, incurred in connection with the enforcement of this Guaranty.
Lender may hire or pay someone else to help enforce this Guaranty, and Guarantor
shall pay the reasonable costs and expenses of such enforcement. Costs and
expenses include Lender's attorneys' fees  and legal expenses whether or not
there is a lawsuit, including attorneys' fees and legal expenses for bankruptcy
proceedings {including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection
services.  Guarantor also shall pay all court costs and such additional fees as
may be directed by the court.

 

Caption Headings. Caption headings in this Guaranty are for convenience purposes
only and are not to be used to interpret or define the provisions of this
Guaranty.

 

Governing Law. This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions.

 

Choice of Venue. If there is a lawsuit, Guarantor agrees upon Lender's request
to submit to the jurisdiction of the courts of Adams County, State of Colorado.

 

Integration. Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty. Guarantor hereby Indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.

 

Interpretation. In all cases where there is more than one Borrower or Guarantor,
then all words used in this Guaranty in the singular shall be deemed to have
been used in the plural where the context and construction so require; and where
there is more than one Borrower named in this Guaranty or when this Guaranty is
executed by more than one Guarantor, the words "Borrower'' and "Guarantor"
respectively shall mean all and any one or more of them. The words "Guarantor,"
"Borrower," and "Lender'' include the heirs, successors, assigns, and
transferees of each of them. If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced. Therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable. If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.

 

Notices. Any notice required to be given under this Guaranty shall  be given  In
writing,  and,  except for revocation notices by Guarantor, shall  be effective
when actually delivered, when actually  received by telefacsimile  (unless
otherwise required by law), when deposited  with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mall, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty. All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled “DURATION OFGUARANTY." Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party's address. For notice purposes, Guarantor agrees to keep
Lender informed at all times of Guarantor's current address.   Unless otherwise
provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guarantor is deemed to be notice given to all Guarantors.

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty. No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of
any of Guarantor's obligations as to any future transactions. Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender !n any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

 

Successors and Assigns. Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

 

Waive Jury. Lender and Guarantor hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Guaranty. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms In the Uniform Commercial Cade:

 

Borrower. The word "Borrower'' means UQM PROPERTIES, INC. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Guarantor. The word "Guarantor'' means everyone signing this Guaranty, including
without limitation UQM TECHNOLOGIES, INC., and in each case, any signer's
successors and assigns.

 

Guaranty. The word "Guaranty" means this guaranty from Guarantor to Lender.

 

Indebtedness. The word "Indebtedness" means Borrower's indebtedness to Lender as
more particularly described in this Guaranty. Lender. The word "Lender'' -means
BANK OF THE WEST, its successors and assigns.

 

Note. The word "Note" means and includes without limitation all of Borrower's
promissory notes and/or credit agreements evidencing Borrower's Joan obligations
In favor of Lender, together with all renewals of, extensions of, modifications
of, refinancing of, consolidations of and substi1utions for promissory notes or
credit agreements.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
 security agreements,  mortgages,  deeds of trust, security deeds, collateral
mortgages and all other instruments, 







--------------------------------------------------------------------------------

 

COMMERCIAL GUARANTY

 

(Continued)

Page 4

 

agreements and documents, whether now or hereafter existing, executed in
connection with the Indebtedness.

 

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY''. NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.  THIS
GUARANTY IS DATED MARCH 11, 2019.

 

GUARANTOR:

 

 

 

 

 

UQM PROPERTIES, INC.

 

 

 

 

By:

/s/ DAVID I. ROSENTHAL

 

 

DAVID I. ROSENTHAL, Chief Financial Officer/

 

 

Treasurer/ Secretary of UQM PROPERTIES, INC.

 

 



--------------------------------------------------------------------------------